Case 17-34329-KRH        Doc 34     Filed 07/28/20 Entered 07/28/20 12:38:37            Desc Main
                                   Document      Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   JOY MONIQUE MILLER                            )       Case No. 17-34329-KRH
                                                 )       Chapter 13
                          Debtor                 )

                                     MOTION TO INCUR DEBT

            COMES NOW, the Debtor, by counsel, and as and for her Motion to Incur Debt, states as

   follows:

            1.     The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   August 29, 2017.

            2.     The Debtor has applied for and Credit Acceptance Corporation has approved a

   loan to the Debtor in the amount of $14542.90 plus interest at 17.99% per annum to be repaid

   with a loan term of 57 months and monthly payments of $382.42 for the purchase of a 2013 Ford

   Edge or similar vehicle.

            3.     The Debtor needs to purchase the referenced vehicle as her current vehicle has

   broken down and she needs a replacement vehicle to travel to and from work and other matters.

            4.     The purchase of the vehicle is in the best interest of the Debtor and will facilitate

   her ability to perform under her Chapter 13 Plan filed herein.

            5.     The Court previously entered an order granting the Debtor’s Motion to Incur Debt

   for a loan with DriveTime. DriveTime has since withdrawn its approval of said loan.


   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 17-34329-KRH        Doc 34      Filed 07/28/20 Entered 07/28/20 12:38:37         Desc Main
                                    Document      Page 2 of 7



           5.      The Debtor’s Chapter 13 Plan has been confirmed.

           WHEREFORE, the Debtor requests that the Court enter an Order approving the aforesaid

   loan on the terms stated herein and for such other relief as the Court may deem appropriate.

                                                       JOY MONIQUE MILLER


                                                       By: /s/ James E. Kane
                                                                      Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor


                                     CERTIFICATE OF SERVICE

           I hereby certify that on July 28, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                                  James E. Kane




                                               2
Case 17-34329-KRH        Doc 34     Filed 07/28/20 Entered 07/28/20 12:38:37            Desc Main
                                   Document      Page 3 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   JOY MONIQUE MILLER                            )       Case No. 17-34329-KRH
                                                 )       Chapter 13
                          Debtor                 )

                                        NOTICE OF MOTION

            The above Debtor has filed Motion to Incur Debt in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled for July 29, 2020 at 12:00 p.m. at U.S. Bankruptcy
                   Court, 701 East Broad Street, Room 5000, Richmond, VA 23219. If no timely
                   response has been filed opposing the relief requested, the court may grant the
                   relief without holding a hearing.



                                                3
Case 17-34329-KRH        Doc 34      Filed 07/28/20 Entered 07/28/20 12:38:37        Desc Main
                                    Document      Page 4 of 7



           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: July 28, 2020                                JOY MONIQUE MILLER


                                                       By: /s/ James E. Kane
                                                                      Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor



                                     CERTIFICATE OF SERVICE

           I hereby certify that on July 28, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                                  James E. Kane




                                               4
              Case 17-34329-KRH               Doc 34    Filed 07/28/20           Entered 07/28/20 12:38:37     Desc Main
Label Matrix for local noticing                   Scolopax, LLC
                                                       Document           Page 5 of 7            Wollemi Acquisitions, LLC c/o AIS Portfolio
0422-3                                            C/O WEINSTEIN & RILEY, PS                      4515 N Santa Fe Ave. Dept. APS
Case 17-34329-KRH                                 2001 WESTERN AVENUE, STE 400                   Oklahoma City, OK 73118-7901
Eastern District of Virginia                      SEATTLE, WA 98121-3132
Richmond
Fri Jun 5 15:26:47 EDT 2020
United States Bankruptcy Court                    Acceptance Now                                 American Medical Collection
701 East Broad Street                             Attn: Bankruptcy                               PO Box 1235
Richmond, VA 23219-1888                           5501 Headquarters Dr                           Elmsford, NY 10523-0935
                                                  Plano, TX 75024-5837


Ashley Funding Services, LLC its successors       CAC Financial Corp.                            (p)CAPITAL ONE
assigns as assignee of Laboratory                 2601 NW Expressway                             PO BOX 30285
Corporation of America Holdings                   Oklahoma City, OK 73112-7236                   SALT LAKE CITY UT 84130-0285
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587
Capital One                                       Cardiology Associates of Richm                 Cardworks/CW Nexus
Attn: Bankruptcy                                  P O Box 740776                                 Attn: Bankruptcy
Po Box 30253                                      Cincinnati, OH 45274-0776                      Po Box 9201
Salt Lake City, UT 84130-0253                                                                    Old Bethpage, NY 11804-9001


Commonwealth of Virginia                          (p)CREDIT ADJUSTMENT BOARD INC                 Credit Collection Services
Department of Taxation                            8002 DISCOVERY DRIVE                           725 Canton St.
PO Box 2156                                       SUITE 311                                      Norwood, MA 02062-2679
Richmond, VA 23218-2156                           RICHMOND VA 23229-8601


Department Stores National Bank                   Fingerhut                                      John Randolph Med Ctr
c/o Quantum3 Group LLC                            6250 Ridgewood Rd                              P. O. Box 740760
PO Box 657                                        St Cloud, MN 56303-0820                        Cincinnati, OH 45274-0760
Kirkland, WA 98083-0657


John Randolph Medical Center                      Labcorp                                        Labratory Corporation of Ameri
Resurgent Capital Services                        P.O. Box 2240                                  7311 Boulder View Ln
PO Box 1927                                       Burlington, NC 27216-2240                      Richmond, VA 23225-4953
Greenville, SC 29602-1927


(p)LENDMARK FINANCIAL SERVICES                    MERRICK BANK                                   MIDLAND FUNDING LLC
2118 USHER ST                                     Resurgent Capital Services                     PO BOX 2011
COVINGTON GA 30014-2434                           PO Box 10368                                   WARREN, MI 48090-2011
                                                  Greenville, SC 29603-0368


Mr. Holland                                       Navient                                        Navient Solutions, LLC. on behalf of
                                                  Attn: Bankruptcy                               Educational Credit Management Corporatio
                                                  Po Box 9500                                    PO BOX 16408
                                                  Wilkes-Barr, PA 18773-9500                     St. Paul, MN 55116-0408


Navy Federal Cr Union                             Navy Federal Cr Union                          Office of the U. S. Attorney
Po Box 3000                                       Po Box 3700                                    Suntrust Building
Merrifield, VA 22119-3000                         Merrifield, VA 22119-3700                      919 East Main Street, Suite 1900
                                                                                                 Richmond, VA 23219-4622
              Case 17-34329-KRH                Doc 34    Filed 07/28/20           Entered 07/28/20 12:38:37     Desc Main
Patient First c/o Receivables Management Sys       (p)PORTFOLIO
                                                        DocumentRECOVERY ASSOCIATES
                                                                           Page 6LLCof 7          Professional Account Services
PO Box 8630                                        PO BOX 41067                                   P.O. Box 188
Richmond, VA 23226-0630                            NORFOLK VA 23541-1067                          Brentwood, TN 37024-0188



Quantum3 Group LLC as agent for                    Quantum3 Group LLC as agent for                Receivable Management Inc
MOMA Funding LLC                                   Sadino Funding LLC                             7206 Hull Street Rd Ste
PO Box 788                                         PO Box 788                                     North Chesterfield, VA 23235-5826
Kirkland, WA 98083-0788                            Kirkland, WA 98083-0788


Richard A. Cordle, Treasurer                       Riverview Physicians for Women                 Santander Consumer USA
Chesterfield County                                439 Jennick Dr                                 Po Box 961245
P.O. Box 26585                                     Colonial Heights, VA 23834-4901                Ft Worth, TX 76161-0244
Richmond, VA 23261-6585


Scolopax, LLC                                      Sleep Clinics of America Inc                   Southside Regional Medical Cen
c/o Weinstein & Riley, P.S.                        P.O. Box 35690                                 P O Box 501128
2001 Western Ave, Ste 400                          Richmond, VA 23235-0690                        Petersburg, VA 23803-0000
Seattle, WA 98121-3132


(p)SPRINGLEAF FINANCIAL SERVICES                   Synchrony Bank/ JC Penneys                     TREASURER CHESTERFIELD COUNTY
P O BOX 3251                                       Po Box 965007                                  P.O BOX 70
EVANSVILLE IN 47731-3251                           Orlando, FL 32896-5007                         CHESTERFIELD, VA 23832-0906



The CBE Group                                      Transworld Systems                             US DEPARTMENT OF EDUCATION
Payment Processing Center                          Collection Agency                              CLAIMS FILING UNIT
PO Box 2193                                        500 Virginia Dr., Suite 514                    PO BOX 8973
Waterloo, IA 50704-2193                            Fort Washington, PA 19034-2733                 MADISON, WI 53708-8973


Us Dept Of Ed/Great Lakes Higher Educati           Us Dept Of Ed/Great Lakes Higher Educati       Virginia Department of Tax
2401 International Lane                            Attn: Bankruptcy                               P.O. Box 2369
Madison, WI 53704-3121                             2401 International Lane                        Richmond, VA 23218-2369
                                                   Madison, WI 53704-3121


Virginia Emergency Group                           Visa Dept Store National Bank/Macy’s           Wollemi Acquisitions, LLC
PO Box 660627                                      Attn: Bankruptcy                               AIS Portfolio Services, LP
Mailstop: 42643574                                 Po Box 8053                                    4515 N Santa Fe Ave. Dept. APS
Dallas, TX 75266-0827                              Mason, OH 45040-8053                           Oklahoma City, OK 73118-7901


Carl M. Bates                                      James E. Kane                                  Joy Monique Miller
341 Dial 866-813-0912 Code: 8576180                Kane & Papa, PC                                21200 Hampton Ave.
P. O. Box 1819                                     1313 East Cary Street                          South Chesterfield, VA 23803-2269
Richmond, VA 23218-1819                            P.O. Box 508
                                                   Richmond, VA 23218-0508

Judy A. Robbins
Office of the U.S. Trustee - Region 4 -R
701 E. Broad Street, Suite 4304
Richmond, VA 23219-1849
              Case 17-34329-KRH                 Doc 34    Filed 07/28/20 Entered 07/28/20 12:38:37                      Desc Main
                                                         Document      Page 7 of 7
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One                                          Credit Adjustment Board                              Lendmark Financial Services
15000 Capital One Dr                                 8002 DISCOVERY DR RM 311                             2118 Usher St
Richmond, VA 23238-0000                              Richmond, VA 23229-0000                              Covington, GA 30014-0000



Portfolio Recovery Associates                        (d)Portfolio Recovery Associates, LLC                Springleaf Financial Services
P.O. Box 12914                                       POB 41067                                            3323 South Crater Road
Norfolk, VA 23541-0000                               Norfolk VA 23541                                     Suite A
                                                                                                          Petersburg, VA 23805-0000




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Wollemi Acquisitions, LLC, c/o AIS Portfol        (d)Wollemi Acquisitions, LLC, c/o AIS Portfol        End of Label Matrix
4515 N Santa Fe Ave. Dept. APS                       4515 N Santa Fe Ave. Dept. APS                       Mailable recipients   57
Oklahoma City, OK 73118-7901                         Oklahoma City, OK 73118-7901                         Bypassed recipients    2
                                                                                                          Total                 59
